DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 7/13/21.  Claims 1, 5, 7, 9-10, 13, 16, and 18 were amended; claims 2-4 and 17 were cancelled; claim 22 is newly added.  Claims 1, 5-16, and 18-22 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/21 has been entered.
Response to Arguments
4.	Applicant’s arguments, see pages 10-15 of Remarks, filed 12/30/20, with respect to the rejections of independent claims 1, 13, and 18 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  
Applicant argues that the cited prior art does not teach or suggest every feature of newly amended independent claims 1, 13, and 18, in particular that all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.
Examiner respectfully disagrees.  Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes, wherein all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer, however such a configuration would have been obvious to one having ordinary skill in the art at the time of filing.  Specifically, Lee recites: “At step 506, the configuration of each spray nozzle and the distribution of the plurality of spray nozzles on the spray bar 402 may also be determined to provide the determined flow rate and the solution velocity/direction” [¶0039].  As evidenced by the above recitation, Lee is not merely directed toward describing what each nozzle looks like, but is also directed toward “the distribution of the plurality of spray nozzles on the spray bar 402”.  Lee teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distribution) using any suitable technique, and a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes such that all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  The difference between Lee and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].  On this basis, the rejections of claims 1, 5-16, and 18-22 under 35 U.S.C. 103 are maintained as presented in the following Office Action.
	Additionally, new grounds of rejection 1, 5-16, and 18-22 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are made and presented in the following Office Action as necessitated by amendment.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 5-16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
	Independent claims 1, 13, and 18 recite:
 “the front and rear surfaces of the wafer are divided into first to fourth quadrants, respectively, when viewed toward the front and rear surfaces of the wafer, 
all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer, 
all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer”, however there is no support for this feature anywhere in the originally filed disclosure and applicant has not pointed out where the limitation is supported.  Absent any information/description regarding said recited features in the application as a whole, it is therefore determined that there is insufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole. See MPEP 2163.                                                    

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, 5-16, and 18-22,
	Independent claims 1, 13, and 18 recite:
“the front and rear surfaces of the wafer are divided into first to fourth quadrants, respectively, when viewed toward the front and rear surfaces of the wafer, 
all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer, 
all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer” which renders the claim indefinite.  The claim does not specifically define how the respective front and rear surfaces of the wafer are “divided into first to fourth quadrants, respectively, when viewed toward the front and rear surfaces of the wafer” and no supportive description is provided by the specification.  Given that the “front and rear surfaces of the wafer are divided into first to fourth quadrants”, and that the wafer is rotated by the wafer roller, it is unclear if the claimed first/second quadrants to be sprayed by the nozzles are rotating during operation.  It is unclear how said first to fourth quadrants divide the front and rear surfaces of the rotating wafer as claimed; seemingly said quadrants are meant to refer to fixed planes of the respective wafer surfaces.  The scope of the claims is unascertainable and therefore rendered indefinite. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 5-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0140818 to Lee et al. (“Lee”) in view of US Pub. 2013/0283634 to Velazquez et al. (“Velazquez”).
	Regarding claim 1,
	Lee discloses a wafer cleaning apparatus, comprising: 
first and second roller brushes (410) disposed to be parallel to each other, the first and second roller brushes having facing surfaces to be brought into contact with opposing surfaces of a wafer (302) to clean the opposing surfaces of the wafer, respectively, while rotating in mutually opposing directions [see Fig. 4A; ¶0029]; 
a wafer roller (not labelled, “one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) having a rotating surface disposed to contact the wafer and rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026], 
first and second pipes (402) having a longitudinal direction parallel to each other, the first and second pipes being above the first and second roller brushes (410) and conveying a cleaning liquid for cleaning the wafer, each of the first and second pipes having a first end and a second end opposite the first end in the longitudinal direction [see Fig. 4A-B; ¶0029]; 
a first number of nozzles (406-1 to 406-5) disposed along the longitudinal direction of the first pipe to spray the cleaning liquid onto a first surface of the wafer at a first predetermined angle [see Fig. 4A-B; ¶0029]; and
a second number of nozzles (406-1 to 406-5) disposed along the longitudinal direction of the second pipe to spray the cleaning liquid onto a second surface, opposite the first surface, of the wafer at a second predetermined angle [see Fig. 4A-B; ¶0029].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes, wherein all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  Paragraph [¶0031] of Lee recites:
In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes such that all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  The difference between Lee and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
. In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 5,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the first and second nozzle groups are disposed to spray the cleaning liquid at substantially the same angle with respect to each of the opposing surfaces of the wafer [see Fig. 4A; ¶0029-¶0031].  
Regarding claim 6,

 the first and second pipes have substantially the same shape [Lee: see Fig. 4A; ¶0029], and 
the binding part (Velasquez: 206) is connected to regions of the first and second pipes corresponding to each other [Velasquez: see Fig. 2-3, 5; ¶0024].  
Regarding claim 7,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group [see Fig. 4A; ¶0029-¶0031].  It is noted that the recitation “wherein the nozzles constituting the first and second nozzle groups are disposed to spray the cleaning liquid in substantially a same amount per unit time” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 8,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 7, wherein it is noted that the recitation “wherein the amount of the cleaning liquid per unit time is 500 ml/min or greater” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 9,
	Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the first and second nozzle groups are disposed to slope downwards at the respective predetermined angle with respect to a central portion of each of the first and second pipes in the longitudinal direction [see Fig. 4A; ¶0029-¶0031].
Regarding claim 10,
Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the nozzles of the first and second nozzle groups are disposed in respective rows and at a predetermined interval in each row [see Fig. 4A-B; ¶0029-¶0031].
Regarding claim 11,
Lee in view of Velasquez discloses the apparatus of claim 1, wherein it is noted that the recitation “wherein the wafer is a semiconductor substrate that has undergone chemical mechanical polishing” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  
Regarding claim 12,
Lee in view of Velasquez discloses the wafer cleaning apparatus as claimed in claim 1, wherein Lee teaches that the first and second pipes (402) have substantially a same length [see Fig. 4A-B; ¶0029-¶0031].  
	Regarding claim 13,
	Lee discloses a wafer cleaning apparatus, comprising: 
first and second roller brushes (410) disposed to be adjacent and parallel to each other in a longitudinal direction, to clean a front surface and a rear surface of a wafer (302), respectively, and to rotate in mutually opposing directions [see Fig. 4A; ¶0029]; 
first and second pipes (402) disposed to be parallel to each other above the first and second roller brushes (410), and allowing a cleaning liquid for cleaning the wafer to be introduced into the first and second pipes [see Fig. 4A; ¶0029-¶0031]; and 
first and second nozzle groups (406-1 to 406-5) disposed along the longitudinal direction of the first and second pipes, respectively, and including a plurality of nozzles to spray the cleaning liquid to the front surface and the rear surface of the wafer at a predetermined angle, respectively [see Fig. 4A; ¶0029-¶0031].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and well known in the art to provide such a binding part as claimed to restrain movement of two parallel first and second pipes each having an array of nozzles for spraying fluid at 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes, wherein all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  Paragraph [¶0031] of Lee recites:
“In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes such that all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  The difference between Lee and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].
Regarding claim 14,
Lee in view of Velazquez discloses the apparatus of claim 13, wherein it is noted that the recitation “wherein the cleaning liquid is introduced into the first and second pipes at substantially a same flow rate” is a statement of intended use which does not 
Regarding claim 16,
Lee in view of Velazquez discloses the apparatus of claim 13, wherein Lee further teaches a wafer roller (not labelled, “one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) to rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026].  
Regarding claim 22,
Lee in view of Velazquez discloses the apparatus of claim 13, wherein Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the first and second nozzle groups are disposed to spray the cleaning liquid to opposing sides of the wafer, wherein “the velocity and/or direction of the cleaning solution exiting the outlet of the spray nozzle may also be determined to optimize the location of the cleaning solution arrives on the wafer” [see Fig. 4A-B; ¶0039].  From Figure 4A it would appear that the first and second nozzle groups (406-1 to 406-5) include an ejection range such that the spray angle falls between 50 and 70 degrees, however said spraying angle is not expressly taught by Lee.  The spraying angle of the first/second nozzle groups would be obvious as being known result effective variables, as they would affect the optimal location that the cleaning solution arrives on the wafer [Lee: ¶0030, ¶0039], and is thus obvious to determine an optimal/workable spraying angle range for the first/second nozzle groups, . In re Boesch 205 USPQ 215 (see MPEP 2144.05).
13.	Claims 15 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2015/0140818 to Lee et al. (“Lee”) in view of US Pub. 2013/0283634 to Velazquez et al. (“Velazquez”) as applied to claims 1 and 14 above, and further in view of US Pat. 5,853,522 to Krusell et al. (“Krusell”).
Regarding claim 15,
Lee in view of Velazquez discloses the apparatus of claim 14, wherein Lee teaches that the first and second nozzle groups may have an identical configuration [see Fig. 4A-B; ¶0029-¶0031], but does not explicitly teach the claimed feature wherein an amount of the cleaning liquid sprayed from the first nozzle group per unit time is greater than an amount of the cleaning liquid sprayed from the second nozzle group per unit time.  However, it is old and well-known in the art to utilize opposing first and second nozzle groups having more nozzles in the first nozzle group than in the second nozzle group.  For example, Krusell similarly discloses an exemplary embodiment of a wafer cleaning apparatus illustrated in Figure 2A wherein a first nozzle group (top) has a greater total number of nozzles than a second nozzle group (bottom) [see Fig. 2a; col. 6, lines 3-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the first/second nozzle groups of Lee such that a total number of the plurality of nozzles constituting the first nozzle group is greater than a 
Regarding claims 18,
	Lee discloses a wafer cleaning apparatus, comprising: 
first and second pipes (402) disposed to be parallel to each other to face a front surface and a rear surface, respectively, of a vertically oriented wafer (302), the first and second pipes each including a plurality of nozzles (406-1 to 406-5) to spray a cleaning liquid [see Fig. 4A-B; ¶0029-¶0031], 
first and second roller brushes (410) disposed to be parallel to each other, the first and second roller brushes having facing surfaces to be brought into contact with the front surface and the rear surface of the wafer to clean the front surface and the rear surface, respectively, while rotating in mutually opposing directions [see Fig. 4A; ¶0029], wherein: 
the wafer is rotated about a rotational axis  (“one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”)  such that a first portion of the wafer, disposed on a first side of the rotational axis, travels in a same direction as the facing surfaces, and a second portion of the wafer, disposed on a second side of the rotational axis opposite the first side, travels in an opposite direction as the facing surfaces [¶0026].
Lee does not explicitly teach a binding part to restrain movement of the first and second pipes disposed proximate to the second ends of the first and second pipes (402) opposite to the first ends where the cleaning liquid is supplied.  However it is old and 
Lee does not explicitly teach that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of the pipes, wherein all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  Paragraph [¶0031] of Lee recites:
In some examples, a spray nozzle 406 may be designed and manufactured to have a certain type of the configuration including outlet numbers and distribution on the spray nozzle.  In some examples, a spray nozzle 406 may also be designed and manufactured to be interchangeable among a plurality of configurations, (e.g., outlet number and distributions) using any suitable technique.”
Lee explicitly teaches that the nozzles may be designed and manufactured to be interchangeable among a plurality of configurations (e.g. outlet number and distributions) using any suitable technique, a person having ordinary skill in the art would understand any suitable configuration of nozzles as an obvious matter of design choice.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the nozzle configuration such that all of the nozzles of the first and second pipes (406-1 to 406-5) are disposed closer to the second ends of said pipes such that all of the nozzles of the first pipe spray the cleaning liquid onto the second quadrant of the front surface of the wafer and all of the nozzles of the second pipe spray the cleaning liquid onto the first quadrant of the rear surface of the wafer.  The difference between Lee and the instant claim constitutes an obvious choice in design, and is therefore rendered prima facie obvious.  Alternately, it would have been obvious to one having ordinary skill in the art at the time of filing to exclude all nozzles of the first and second pipe that are disposed closer to the first ends of said pipes, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  [See MPEP 2144.04(II)].

Lee teaches that the nozzles of the first pipe constitute a first nozzle group, the nozzles of the second pipe constitute a second nozzle group, and the first and second nozzle groups are disposed to spray the cleaning liquid to opposing sides of the wafer, wherein “the velocity and/or direction of the cleaning solution exiting the outlet of the spray nozzle may also be determined to optimize the location of the cleaning solution arrives on the wafer” [see Fig. 4A-B; ¶0039].  From Figure 4A it would appear that the first and second nozzle groups (406-1 to 406-5) include an ejection range such that the spray angle falls between 50 and 70 degrees, however said spraying angle is not . In re Boesch 205 USPQ 215 (see MPEP 2144.05).
Regarding claim 19,
Lee in view of Velasquez discloses the apparatus of claim 18, wherein it is noted that the recitation “wherein the front surface of the wafer is a surface on which a semiconductor layer has been grown” is a statement of intended use which does not patentably distinguish over the apparatus of Lee since Lee meets all the structural elements of the claim(s) and is capable of performing said intended use if so desired.  [See MPEP 2114].  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967). 
Regarding claim 20,
one or more rollers may engage the edge of the semiconductor wafer to rotate the wafer while one or both surfaces are scrubbed by brushes”) to rotate the wafer in a first rotational direction about a rotational axis of the wafer [see ¶0026].  
Regarding claim 21,
Lee in view of Velazquez discloses the apparatus of claim 1, wherein Lee teaches that the first and second nozzle groups may have an identical configuration [see Fig. 4A-B; ¶0029-¶0031], but does not explicitly teach the claimed feature wherein a total number of nozzles of the first pipe is greater than a total number of nozzles of the second pipe.  However, it is old and well-known in the art to utilize opposing first and second nozzle groups having more nozzles in the first nozzle group than in the second nozzle group.  For example, Krusell similarly discloses an exemplary embodiment of a wafer cleaning apparatus illustrated in Figure 2A wherein a first nozzle group (top) has a greater total number of nozzles than a second nozzle group (bottom) [see Fig. 2a; col. 6, lines 3-12].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the first/second nozzle groups of Lee such that a total number of the plurality of nozzles constituting the first nozzle group is greater than a total number of the plurality of nozzles constituting the second nozzle group, as taught by Krusell, in order to predictably spray a greater amount of cleaning liquid per unit time from the first nozzle group than the second nozzle group [Krusell: col. 6, lines 3-12].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.